Citation Nr: 0106336	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for prostate 
disability.

2.  Entitlement to service connection for chronic sinusitis 
and/or chronic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from June 1968 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision 
rendered by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied entitlement to the benefits sought on appeal.  A 
notice of disagreement was received in October 1999, a 
statement of the case was issued in November 1999, and a 
substantive appeal was received in January 2000.  


FINDING OF FACT

The veteran currently suffers from benign prostatic 
hypertrophy which was first manifested during his period of 
active military service. 


CONCLUSION OF LAW

Benign prostatic hypertrophy was incurred during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records include the following:  
a May 1986 treatment record noting an impression of 
prostatitis or epididymitis; an August 1987 treatment record 
stating an impression of probable urethral stricture; a May 
1988 clinical records showing a diagnosis of epididymitis; a 
June 1988 treatment record showing that the veteran suffered 
from possible prostatitis, probable benign prostatic 
hypertrophy; urology clinical records in January and February 
1993 revealing an impression of prostatitis; complaints of 
increased symptoms related to increased benign prostatic 
hypertrophy and a provisional diagnosis of symptomatic benign 
prostatitic hypertrophy in December 1994; a January 1995 
prostate examination that found some indication of benign 
prostatic hypertrophy, but otherwise described the prostate 
to be normal for a man the veteran's age; three weeks of 
painful and difficult urination in June 1997; an assessment 
of prostatitis versus prostatodynia in June 1997; and a 
January 1998 clinical entry referring to an enlarged 
prostate.

A VA examination was conducted in August 1998.  The pertinent 
diagnosis was normal age-appropriate genitourinary exam, 
benign prostatic hyperplasia appropriate for age, no evidence 
of prostatitis or testicular inflammation.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In both his notice of disagreement and his substantive appeal 
the veteran contends that the RO's analysis of this issue is 
inconsistent.  The Board must agree.  The record clearly 
shows that the veteran now suffers from benign prostatic 
hypertrophy which had its onset during his period of active 
military service.  That is all the law requires for a grant 
of service connection.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This newly enacted legislation 
provides, in part, for VA assistance to claimants under 
certain circumstances.  Among other things, when such 
circumstances arise, reasonable efforts must be made by VA to 
obtain VA or private medical records, or provide for an 
examination or medical opinion when necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The veteran has not been afforded the benefit of 
this new legislation, and the Board notes that the examiner 
who conducted the August 1998 VA examination did not have the 
benefit of reviewing the veteran's service medical records, 
but was instead provided the medical records for an 
individual other than the veteran.  However, there is no 
resulting detriment to the veteran due to these failures in 
light of the Board's decision.  


ORDER

Entitlement to service connection for benign prostatic 
hypertrophy is warranted.  To this extent, the appeal is 
granted. 


REMAND

The veteran contends that service connection for a sinus 
disability is warranted because the service medical records 
show that the veteran had been treated for chronic sinusitis 
since 1988.  Service records do document treatment for sinus 
related symptoms on various occasions during service, and the 
sinuses were clinically evaluated as red, inflamed with 
drainage at the time of the veteran's discharge examination 
in February 1998.  However, VA examination in September 1998 
showed no clinical or radiological evidence of chronic 
sinusitis.  Instead, the diagnosis was chronic allergic 
rhinitis.  

The veteran filed this claim as a claim for sinus disability, 
and the claim has been developed as such.  However, despite 
the use of the word sinus by the veteran in his initial 
claim, the Board believes that the issue would be more 
accurately described as entitlement to service connection for 
sinusitis and/or rhinitis in view of the findings documented 
in service medical records and the diagnosis rendered in 
September 1998.  The distinctions between these two disorders 
are medical in nature and must be addressed by trained 
medical personnel.  The examiner who conducted the September 
1998 VA examination did not offer any opinion as to the 
relationship of the rhinitis to the upper respiratory 
problems treated during service (which were referred to on 
most occasions during service in terms of sinusitis).  
Further development of the medical evidence in this regard is 
necessary, especially in light of the provisions of the 
Veterans Claims Assistance Act of 2000 which address the need 
for medical opinions under certain circumstances. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with the assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include appropriate 
steps to obtain any pertinent VA and 
private medical records which are not 
already in the claims file. 

2. The veteran should be scheduled for a 
special VA examination to ascertain the 
nature and etiology of any current 
sinusitis and/or rhinitis.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All medically indicated 
special tests and studies should be 
accomplished.  After examining the 
veteran and conducting a detailed review 
of the claims file, the examiner should 
clearly report whether chronic sinusitis 
and/or chronic rhinitis can be diagnosed.  
If so, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such disorder(s) 
is/are related to the pertinent 
symptomatology noted in the service 
medical records. 

3.  The RO should then review the 
expanded record and determine whether 
entitlement to service connection for 
sinusitis and/or rhinitis is warranted.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran, address 
a matter of medical complexity, and to comply with the 
Veterans Claims Assistance Act of 2000.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 




